Name: Council Regulation (EEC) No 1729/83 of 20 June 1983 amending Regulation (EEC) No 2057/82 establishing certain control measures for fishing activities by vessels of the Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 169/ 14 Official Journal of the European Communities 28 . 6 . 83 COUNCIL REGULATION (EEC) No 1729/83 of 20 June 1983 amending Regulation (EEC) No 2057/82 establishing certain control measures for fishing activities by vessels of the Member States whereas the appropriate reference is henceforth to the procedure provided for in Article 14 of Regulation (EEC) No 170/83 , HAS ADOPTED THIS REGULATION : Article 1 Article 13 of Regulation (EEC) No 2057/82 is hereby replaced by the following : 'Article 13 The detailed rules for implementing Articles 3 to 10 of this Regulation shall be adopted in accor ­ dance with the procedure laid down in Article 14 of Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas Article 10 of Regulation (EEC) No 170/83 provides for the adoption of supervisory measures to ensure compliance with Community provisions re ­ garding conservation ; Whereas such measures have already been taken by Regulation (EEC) No 2057/82 (2) ; whereas, for the purposes of adoption of detailed implementing rules, Article 1 3 of the said Regulation was, in the absence of any other appropriate basic regulation , necessarily based on Article 33 of Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (3) ; (  ) OJ No L 24, 27. 1 . 1983 , p. 1 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 20 June 1983 . For the Council The President H.-J . ROHR (') OJ No L 24, 27 . 1 . 1983, p. 1 . (2) OJ No L 220, 29 . 7 . 1982, p. 1 . (3) OJ No L 379, 31 . 12 . 1981 , p. 1 .